Citation Nr: 1727742	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-50 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 2014 for the award of service connection for posttraumatic stress disorder (PTSD) with chronic opiate dependence, chronic benzodiazepine dependence and personality disorder.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD with chronic opiate dependence, chronic benzodiazepine dependence and personality disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

After the issuance of the August 2016 supplemental statement of the case, additional evidence was associated with the record, to include VA treatment records dated through February 2017.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of his evidence in a May 2017 submission. See 38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such evidence. 

The Board notes that the Veteran has filed a notice of disagreement as to the claims for service connection for a hiatal hernia, sleep apnea, vertigo, erectile dysfunction and hypertension as well as a claim of entitlement to total rating based upon individual unemployability due to service-connected disabilities (TDIU) in September 2016.  Although a statement of the case has not yet been issued on such matters, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the (AOJ). As a result, the Board declines jurisdiction over the issues until such time as an appeal to the Board is perfected. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for PTSD as well as service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a final rating decision issued in April 2000 and denied the applications to reopen a claim for service connection for PTSD in August 2002, June 2010 and March 2012.

2. On June 15, 2014, VA received the Veteran's application to reopen his claim of entitlement to service connection for PTSD.

3. The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for PTSD after the issuance of the March 2012 rating decision and prior to June 15, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to June 15, 2014, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for PTSD and that this issue arises from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and the effective date was assigned in the June 2015 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially effective date and rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103 (a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Earlier Effective Date

The Veteran generally contends that an effective date earlier than June 15, 2014 is warranted for the award of service connection for PTSD.  In an April 2017 submission, the Veteran's attorney argued that an earlier effective date is warranted as the Veteran suffered from severe PTSD symptomology since before 2009.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.   Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).   Specifically, under 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

The basic facts in this case are not in dispute. The Veteran's original claim for service connection for PTSD was received by VA on July 2, 1999.   His claim for service connection for PTSD was denied in an April 2000 rating decision as there was no evidence of a clear diagnosis of PTSD and no evidence that he actually took part in any of the activities he had described as being traumatic stressor events.  In April 2000, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD was received until January 28, 2002, when VA received his application to reopen such claim.  Therefore, the April 2000 rating decision is final.  38 U.S.C.A. 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the April 2000 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Thereafter, the Veteran filed an application to reopen his claim for service connection for PTSD that was received on January 28, 2002.  This application to reopen was denied in an August 2002 rating decision as the available evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war and that the service department was not able to corroborate the claimed stressor.  In September 2002, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for PTSD was received until December 17, 2009, when VA received his application to reopen such claim.  Therefore, the August 2002 rating decision is final.  38 U.S.C.A. 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   Moreover, no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the August 2002 rating decision.  See also Bond, supra; Roebuck; supra; Muehl, supra. 

The Veteran again filed an application to reopen his claim for service connection for PTSD that was received on December 17, 2009.  This application to reopen a claim was denied in a March 2012 rating decision as his military personnel record showed that he did not have any foreign service and that he had not submitted a stressor event that can be verified by a service department.  In addition, it was denied as the private medical opinion provided a link between his PTSD and service at Da Nang Air Force Base but his military personnel file did not show that he was stationed at Da Nang Air Force Base.  In March 2012, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for PTSD was received until June 15, 2014, when VA received his application to reopen such claim.  Therefore, the March 2012 rating decision is final.  38 U.S.C.A. 7105; 38 C.F.R §§ 3.104, 20.302, 20.1103.   Moreover, no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the March 2012 rating decision.  Id.

Thereafter, on June 15, 2014, VA received the Veteran's application to reopen his claim for PTSD.  The Veteran's attorney submitted an aircraft accident report from a flight safety group that verified the Veteran's reported stressor.  The Veteran was subsequently afforded a VA psychological examination in March 2015 and the examiner found that the Veteran's current symptoms fulfilled the current criteria for a diagnosis of PTSD and that it was at least as likely as not caused by or a result of his military service.  Based upon the March 2015 VA examination, the RO issued the June 2015 rating decision, in which it reopened the Veteran's claim and awarded service connection for PTSD, effective June 15, 2014, the date VA received his application to reopen the previously denied claim.

The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the last final March 2012 denial, but prior to the June 15, 2014 application to reopen.  Moreover, neither the Veteran nor his attorney asserts that the Veteran filed an informal or formal claim during this time.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application to reopen a claim for service connection for PTSD after the March 2012 rating decision and prior to the receipt of the application to reopen on June 15, 2014.  The Board recognizes that the Veteran has alleged that that he has suffered from severe PTSD since 2009.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999).

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde, supra (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for the Veteran's PTSD during this period also cannot constitute a request to reopen a claim for service connection. 

Based on the analysis above and after reviewing the totality of the evidence, the Board finds that the effective date for the grant of service connection for PTSD has been appropriately assigned as the date of claim to reopen after the final disallowance of the claim, i.e., June 15, 2014.  See 38 C.F.R. § 3.400(r).  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to June 15, 2014, for the grant of service connection for PTSD. Accordingly, the preponderance of the evidence is against the claim for an effective date prior to June 15, 2014 for the award of service connection for such disability, and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A.      § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to an effective date earlier than June 15, 2014 for the award of service connection for PTSD with chronic opiate dependence, chronic benzodiazepine dependence and personality disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the Veteran's PTSD, he was most recently afforded a VA examination to determine its severity in March 2015.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, a November 2016 VA treatment note indicates that the Veteran had called his social worker to report thoughts of suicide and that the local police had been dispatched to the Veteran's location.  Suicidal thoughts or ideations were not noted in the March 2015 VA examination report.
The Board therefore finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to the claims for service connection for hearing loss and tinnitus, the Board notes that an audiology examination was scheduled in February 2015 and that the Veteran had failed to appear.  The Veteran's attorney, in an October 2016 submission, explained that the Veteran had appeared at the audiology department for this examination but was informed by the staff that he had been scheduled for a psychiatric examination and turned away.  The Veteran's attorney also indicated that the Veteran was never notified as to when to appear in the audiology department.  The Board notes that when a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  In this case, the submission by the Veteran's attorney indicates that the Veteran was mistakenly turned away from a VA audiology examination by staff.  As such, when affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report.  On remand, a VA audiology examination should be scheduled.

Finally, the Veteran reported that he was seeing an outside provider for mental health treatment in a December 2016 VA treatment note.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service connected PTSD.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims, to specifically include those from any private treatment provider who has treated him for his service-connected PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from December 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.   He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in March 2015, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's PTSD. 

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently manifested bilateral hearing loss and tinnitus.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

Following a review of the electronic record, the reviewing examiner is requested to provide an opinion as to the following questions:

(A) Is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus are related to his in-service acoustic trauma, to include noise from jet engines, rockets, mortars, grenades and weapons?

(B) Did the Veteran have bilateral hearing loss and/or tinnitus within one year of his September 1974 service discharge (i.e., by September 1975).  If so, describe the manifestations.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service. The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record. 

4.	When scheduling the aforementioned VA examinations, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655.  A copy of the notification letter advising him of the time, date, and location of the scheduled examination(s) must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination(s), the record must indicate whether the notification letter was returned as undeliverable. 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


